Mr. Justice Waterman delivered the opinion of the Court. It appears that the lumber was received and inspected from November 14th to November 23d. The first notice given to appellees of the result of the inspection, was after the property had been sold, being dated December 4th, and received December 8th. When appellants ascertained that the inspection was so low that the lumber would probably. not pay the freight, they should have notified appellees by telegraph at once. Appellants knew how great a disappointment the inspection and sale must prove, and it was their duty to give appellees an opportunity to withhold their lumber from sale under circumstances they had never an ticipated. Instead of doing this, they went on and sold it in such a way that, as appellants contend, appellees are to lose the entire shipment and have, besides, to pay a portion of the. freight charges. If a great change had taken place in the lumber subsequent to its shipment, or there was an emergency requiring an immediate sale, the action of appellants would appear otherwise than it does. The defendants contend that the lumber was not such as they ordered, and that it was bought subject to Chicago inspection. If the lumber was not such as they ordered, appellants might have refused to take it; there was nothing in the correspondence indicating that appellees agreed to sell or appellants to buy inferior, cull lumber, at such price as such stuff might be bringing in the Chicago market. The question of whether appellees sold’ the lumber subject to Chicago inspection, and for Chicago market prices on such inspection, or appellants purchased same for what it really-proved to be and was worth, was fairly presented, and the evidence was such as to warrant the verdict. The judgment of the Circuit Court is affirmed.